Citation Nr: 0740705	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for unexplained joint 
pains.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.

The issues of entitlement to service connection for 
unexplained joint pains, for PTSD, for sleep disorder, and 
for erectile dysfunction are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic residuals of a left foot injury were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor are any current chronic residuals of a left 
foot injury otherwise related to such service.


CONCLUSION OF LAW

Chronic residuals of a left foot injury were not incurred or 
aggravated during the veteran's active duty service, nor may 
any chronic residuals of a left foot injury be presumed to 
have incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in November 2003, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the November 2003 letter was sent to the 
appellant prior to the June 2004 RO rating decision currently 
on appeal.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the November 2003 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability, but there has been no timely notice 
of the types of evidence necessary to establish particular 
ratings and effective dates for any ratings that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
veteran has been provided with proper notice regarding the 
information and evidence necessary to demonstrate entitlement 
to service connection for residuals of a left foot injury.  
The Board finds below that the preponderance of the evidence 
is against granting the claim for service connection; thus, 
no rating or effective date will be assigned and questions 
concerning such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

The Board declines to obtain a medical nexus opinion with 
respect to this claim of service connection for residuals of 
a left foot injury, because there is no evidence of pertinent 
disability in service or for many years following service.  
Even if the veteran can be diagnosed with any current chronic 
residuals of left foot injury, there is no evidentiary 
indication that any such disability was incurred during 
service or for many years following service.  See Charles v. 
Principi, 16 Vet.App. 370 (2002).  Indeed, there is no 
evidence of chronic residuals of a left foot injury until at 
least February 2003, 12 years after separation from active 
service; moreover, the February 2003 report reflects that the 
left foot injury occurred around December 2002.  In view of 
this, together with the absence of any abnormal findings or 
complaints pertinent to the left foot during service, the 
negative examination performed at separation from service, 
and the veteran's denial of left foot problems at separation, 
any opinion relating a current left foot disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

This case involves the veteran's claim that he suffers from a 
left foot disability which is causally related to his 
military service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Finally, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims entitlement to service connection for 
residual disability from an injury to his left foot.  The 
Board notes that the service medical records do not contain 
any suggestion of injury, treatment, or complaint related to 
the veteran's left foot at any time during service.  The 
veteran's original August 2003 claim indicated that the 
veteran suffered an "injury to left foot" some time in 
1991.  In a subsequent November 2003 statement, the veteran 
explained that he suffered an injury to "my foot" when a 
"TRL fell on it."  This account has been reiterated by 
subsequent statements, including in July 2004.  The Board has 
considered the veteran's contentions carefully, and again 
notes that there is absolutely no reference in the veteran's 
service medical records to any left foot problems of any kind 
during service.

The Board notes, in passing, that the record suggests that 
some confusion and inconsistencies have developed in the 
veteran's documented reports of in-service foot injury.  The 
veteran has generally described injuring one foot in service, 
including in his November 2003 statement which refers to the 
injury leaving him with "one good foot."  The Board 
observes that a June 1991 clinical record from during the 
veteran's service does show the veteran reported "injured my 
toe right foot" during his service in the Southwest Asia 
region.  Also of interest is the fact that a December 2002 
post-service VA consultation report shows that the veteran 
complained of pain in his "right great toe" and relayed a 
history of "injury in 1991 while inservice.  A trailor [sic] 
fell on foot.  Had open area, never had x-ray and has had 
increasing problems with walking on that foot since then."  
Beginning in August 2003 and September 2003, however, VA 
outpatient consultation reports show the veteran also 
reporting a history of a "trailer" part dropping on and 
injuring his left foot "during desert storm."

The medical evidence of record otherwise contains indications 
that the veteran has, at various times, described residual 
symptoms of in-service injury to either foot, and has at 
various times complained of pain in either foot, including 
specifically in either great toe joint.  The Board notes this 
apparent confusion in the record, and has given it 
appropriate consideration in reviewing the veteran's appeal 
in this case.  However, the claim currently on appeal has 
clearly been advanced by the veteran as one for service 
connection for residuals of a left foot injury, as specified 
in the August 2003 filing of the claim, and the Board will 
primarily focus its attention upon evidence pertaining to the 
left foot.  Appropriate consideration has been given, 
however, to any reasonable possibility that certain 
references of record may simply refer to the wrong foot by 
accident or confusion.

Another confusing element of the evidence is brought into 
focus by comparing a February 2003 VA outpatient consultation 
record with the veteran's July 2004 submitted written 
statement.  In the July 2004 statement, the veteran described 
that "a trl fell on my foot and I had to ...foot bath in 
iodine and a brush to scrap it every other day to keep it 
from getting infected [and] worn a rubber boot for three 
months and to this day is that toe is hurting....."  The Board 
observes that there is no documentation of any such injury to 
the veteran's left foot during service or any reference to 
such an injury for many years after service; a February 2003 
VA outpatient consultation record contains the earliest 
reference to such a left foot injury.  It is noteworthy that 
this February 2003 reference includes very similar details to 
the injury the veteran describes in his July 2004 statement, 
but this first reference to such an injury in February 2003 
indicates that the injury occurred in late 2002, and not 
during service.  Specifically, the February 2003 outpatient 
report shows that the veteran described "had something fall 
on foot 2 mo[nths] ago left big toe- toe nail came off, wore 
rubber boot-."  Prior to this February 2003 note, there is 
no reference in any record to any left foot injury in the 
veteran's medical records, and there is no earlier diagnosis 
of any disability of the left foot.

Even making careful allowances for the possibility that the 
veteran suffered a foot injury during service which may have 
been misdocumented to some degree, and even allowing for the 
possibility that the veteran's June 1991 report of a right 
foot injury somehow refers to the injury which he now claims 
as a left foot injury, the preponderance of the evidence is 
against a finding that a chronic foot disability was incurred 
during the veteran's service.  Most significantly, the Board 
notes that the veteran's November 1991 separation examination 
report shows that the veteran's feet were examined and 
assessed to be clinically normal, with no pertinent 
abnormalities noted.  The veteran himself completed a medical 
history questionnaire at that time and specifically denied 
having of ever having experienced "foot trouble."  The 
November 1991 separation examination report and medical 
history questionnaire strongly suggest that neither the 
veteran himself, nor trained medical professionals, believed 
that the veteran had developed any chronic disability of the 
left foot as of the conclusion of his active duty military 
service.

The Board considers the service medical records to be highly 
probative.  In particular, the Board finds the November 1991 
separation examination report with the associated medical 
history questionnaire to be of substantial probative value; 
it reflects clinical findings and the veteran's own report of 
his history of symptoms as of that time.  These reports, in 
the context of the fact that the service medical records 
provide no suggestion of injury or complaint involving a 
foot, weigh against the veteran's claim to the extent that 
they show that the veteran did not manifest any chronic 
disability involving a foot during service.  The veteran's 
own denial of any history of foot problems, together with the 
findings of medical professionals that the veteran's feet 
were clinically normal, constitute highly persuasive and 
probative evidence showing that the veteran did not have any 
chronic residuals or disability related to foot injury as his 
period of active duty service came to its conclusion.  This 
weighs substantially against the veteran's claim for service 
connection for a disability of the left foot.

Also of substantial significance in this case is the absence 
of evidence of any disability of the left foot, or any 
chronic foot disability at all, for many years following 
discharge from service.  The Board notes that a May 1996 
private medical record shows the veteran complained of "feet 
and shoulders hurting," but no specific disability of the 
feet was diagnosed, no history of foot injury was noted, and 
there is no documented medical follow-up pertinent to the 
feet for many years afterwards.  Even this first documented 
post-service showing of an episode of foot pain came more 
than four years following separation from service.  The first 
medical evidence showing treatment of a foot in connection 
with any claimed in-service injury is not until December 
2002, and this VA treatment report exclusively refers to 
complaints involving the veteran's right foot.  The first 
medical evidence concerning any complaints of a left foot 
injury, or residuals of a left foot injury, is the February 
2003 VA treatment report which specifically refers to a left 
foot injury occurring in late 2002.  The earliest documented 
reference to any history of a left foot injury during service 
is the veteran's filing of this claim for disability benefits 
in August 2003, and a VA treatment report from later that 
month showing the veteran again describing that his left foot 
was injured in service.

The earliest evidence of any post-service complaint of foot 
pain is from May 1996, but even this evidence leaves a gap of 
more than four years following service without 
contemporaneous evidence of complaint or symptomatology.  
More significantly, there is a gap of more than 20 years 
following service without any medical evidence concerning the 
type of chronic residual foot disability for which the 
veteran seeks service connection.  Such lengthy periods 
without contemporaneous evidence of complaint and without 
evidence of treatment or diagnosis weigh against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Additionally, the Board must find that the veteran's account 
of chronic residuals from an in-service left foot injury in 
1991, which was first documented in 2003, carries 
substantially less probative weight than the veteran's 
multiple prior statements which contradict the latest 
account.  The November 1991 service separation examination 
report contain a contemporaneous statement from the veteran 
indicating that he had never had foot trouble as of that 
time, and his feet were clinically determined to be normal by 
medical professionals.  Moreover, the earliest evidence to 
any significant left foot injury anywhere in the record is a 
February 2003 VA treatment report which shows that the 
veteran described suffering this injury in late 2002 and not, 
as he would later claim, during service.  In the Board's 
view, the most probative of the veteran's statements 
described above are those which are most contemporaneous to 
his separation and which predate the veteran's initiation of 
this claim for disability benefits.  The most probative of 
the veteran's own statements on this matter reflect that he 
did not manifest any residual disability from any left foot 
injury during service, and that the first significant 
instance of injury due to a heavy object falling upon his 
left foot occurred in late 2002.  Thus, the most probative of 
the veteran's own statements weigh against this claim of 
entitlement to service connection for residuals of a left 
foot injury.

To summarize, the record contains no suggestion of a left 
foot disability during service, and this silence accompanies 
the veteran's express denial of any history of foot problems 
and a negative clinical examination at final separation from 
service.  Moreover, there is an absence of any suggestion of 
symptoms until many years after service.  Finally, the most 
probative of the veteran's own statements of record reflect 
that the veteran did not incur a chronic left foot disability 
during service, but suffered the described crushing injury to 
his left foot in late 2002.  Under the circumstances, the 
preponderance of the evidence is against the veteran's claim.  
A finding relating any current left foot disability to 
service would be speculative at best.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.

The Board acknowledges that the veteran himself, in advancing 
this appeal, asserts that he suffers from chronic disability 
of his left foot due to his military service.  The veteran, 
as a lay person, is competent to provide evidence regarding 
injury and symptomatology.  In this regard, the Board has 
considered the veteran's statements in the above analysis and 
made determinations regarding the probative value of the 
various statements reflected in the record.  The veteran is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of diagnosis 
or etiology of a disease or disorder.  In this case, the 
competent medical evidence weighs against the veteran's claim 
that he sustained a chronic disability of the left foot in 
service.  Thus, the Board finds that the probative evidence 
shows that service connection is not warranted for a 
disability of the left foot.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a left 
foot injury, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection is not warranted for residuals of a left 
foot injury.  To this extent, the appeal is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for unexplained joint pain, the Board notes that 
the veteran has contended that he suffers from symptoms of an 
undiagnosed illness associated with service in the Persian 
Gulf War.  Service connection may also be established for a 
chronic disability manifested by certain signs or symptoms 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  Consideration of a veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has been 
expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The veteran contends that he experiences pain in joints 
throughout his body due to an undiagnosed illness associated 
with his service in the Persian Gulf.  In the Board's view, 
following a careful review of the medical evidence of record, 
it does not appear that there is sufficient development of 
the evidence to permit proper appellate review of this claim 
at this time.  The Board is unable to determine that known 
disorders have been diagnosed to account for the entirety of 
the veteran's complaints of pain throughout the joints of his 
body, and there has been no VA examination to medically 
evaluate the veteran's pertinent complaints.  The veteran is 
shown to have served in the Persian Gulf and, in order to 
provide every consideration to his claim, the Board believes 
that a VA examination is necessary to ascertain whether the 
veteran experiences independently verifiable pain in joints 
throughout his body due to an undiagnosed illness.

Additionally, the veteran has claimed entitlement to service 
connection for PTSD due to his experiences during service in 
the Persian Gulf.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.

The veteran's post-service VA treatment records contain 
indications that he has been clinically referred to 
counseling specific to PTSD sufferers, although no verified 
diagnosis of PTSD is of record.  The Board observes that the 
veteran has described a reasonably specific event as a 
primary stressor in a November 2003 PTSD Questionnaire; the 
veteran describes the event and estimates that it occurred in 
January 1991.  The Board further finds that the veteran's 
reported stressor has not been verified and an attempt must 
be made to verify the claimed stressor.  The veteran has 
reported at least one stressor which may be capable of 
verification.  It does not appear that the RO has taken all 
reasonable steps to verify the claimed stressor as of this 
time.

A request should be made of the veteran to provide 
information that may help in identifying where and when his 
alleged stressor event occurred, as well as any other 
information which may assist in an attempt to verify its 
occurrence.  Any reasonable additional steps should be 
accomplished which may verify the veteran's reported stressor 
during active service.  Based on the information of record, 
including that provided by the veteran, the RO should attempt 
to obtain corroborating evidence of the veteran's alleged 
stressor, including through The United States Army and Joint 
Services Records Research Center (JSRRC) (formerly USASCRUR).  
If, and only if, one or more of the veteran's stressors are 
confirmed or it is established that the veteran did engage in 
combat with the enemy, the RO should provide the veteran with 
a VA examination to provide a clear determination as to 
whether the veteran currently has PTSD and whether it is 
related to a verified in-service stressor.

The Board notes that the veteran's claim of entitlement to 
service connection for a sleep disorder is based on the 
theory that the sleep disorder is secondary to PTSD, and that 
PTSD should be service connected.  Because adjudication of 
the PTSD issue being remanded is inextricably intertwined 
with the determination of entitlement to service connection 
for a sleep disorder, the Board defers action on this issue 
of entitlement to service connection for a sleep disorder.

Likewise, the Board believes that the issue of entitlement to 
service connection for erectile dysfunction is inextricably 
intertwined with the PTSD issue being remanded as well as the 
sleep disorder issue which must be deferred at this time.  In 
this regard, the Board notes that the October 2003 VA 
outpatient diagnosis of "impotence" states the clinical 
impression that the disorder may be related to the veteran's 
psychiatric health and related to the veteran's sleep 
disorder.  Thus, the Board defers action on this issue of 
entitlement to service connection for erectile dysfunction.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this case is being remanded for 
additional development, the Board finds it reasonable to give 
additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the veteran's 
complaints of joint pain throughout his 
body.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

a)  Is there independently verifiable 
evidence of a pathology currently causing 
symptoms of chronic joint pain throughout 
the veteran's body?  

b)  Please offer a medical opinion as to 
the nature and etiology of any current 
chronic joint pain throughout the 
veteran's body?

c)  Please identify any clinical 
diagnoses found to be currently causing 
joint pain throughout the veteran's body.  
Are there any current symptoms of joint 
pain found in the veteran's body which 
cannot be attributed to any known 
clinical diagnosis?

d)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any pathology currently causing 
chronic joint pain throughout the 
veteran's body was manifested during 
the veteran's active duty service or 
was otherwise caused by the veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records.

3.  A request should be made of the 
veteran to provide any additional 
information that may help in identifying 
where and when his alleged stressor 
event(s) occurred, as well as any other 
information which may assist in an attempt 
to verify the occurrence of the stressor 
event(s).

4.  Regardless of whether or not the 
veteran furnishes additional details of a 
claimed stressor, the RO should review the 
claims file and prepare a summary of any 
claimed PTSD stressors based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  In 
particular, the veteran's November 2003 
statement describing an event occurring in 
or around January 1991 should be 
addressed.  This summary, all stressor 
statements, DD Forms 214, and the 
veteran's service personnel records, along 
with any other supporting documents, 
should be submitted to the The United 
States Army and Joint Services Records 
Research Center (JSRRC) (formerly 
USASCRUR), for verification.  Any 
additional development recommended by that 
office should be accomplished.

5.  Following the above, the RO should 
make a specific determination with respect 
to whether the veteran engaged in combat, 
or was exposed to a verified stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.

6.  If, and only if, the RO determines 
that the veteran engaged in combat, or any 
stressor is verified, the veteran should 
be afforded a VA PTSD examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished.  The RO should inform the 
examiner of the verified stressor(s) (or 
if the veteran engaged in combat).  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed events 
that are considered stressors supporting 
the diagnosis. 

7.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the veteran's claims can be 
granted; both of the intertwined claims on 
appeal should be considered (entitlement 
to service connection for a sleep disorder 
and entitlement to service connection for 
erectile dysfunction).  If any claim on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


